DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case, claim 16 recites “said instrument (10) for setting said nail (1) in place comprises a means (18) for compressing the joint of the ankle of the patient” (emphasis added) at lines 2-3.  Therefore, this is limitation invokes the interpretation of the claim under 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4, 6, 8, 10, 12, 15-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 at line 14-15 recites “first fastening direction (F1-F1′) which extends through said talus (La) and calcaneus (Ca) so as to fasten said nail to said talus (Ta) and to said calcaneus (C).”
Claim 4 at line 3 recites “main plane (P) is substantially parallel to the sagittal plane of the patient.”
Claim 6 at lines 4 “second fastening direction (F2-F2′) in order to fasten said nail (1) only to said calcaneus (Ca).”
Claim 8 at line 3-4 recites “guide a third fastening means (9C) according to a third fastening direction (F3-F3′) in order to fasten said nail (1) only to said talus (Ta).”
Claim 10 at line 3-4 recites “guide a fourth fastening means (9D) according to a fourth fastening direction (F4-F4′) in order to fasten said nail (1) to said tibia (Ti).”
Claim 12 at line 3-5 which recites “guide a fifth fastening means (9E) according to a fifth fastening direction (F5-F5′), which is preferably parallel to said fourth fastening direction (F4-F4′), in order to fasten said nail (1) to said tibia (Ti).”
Claim 15 at line 2-3 recites “instrument (10) for setting said nail (1) in place within said joint of the ankle of the patient through a plantar approach.”
Claim 16 at line 2-3 recites “a means (18) for compressing the joint of the ankle of the patient.”
These limitations cannot be satisfied without the inclusion of the human organism, or the joint of the ankle, talus, calcaneus, or the tibia, therefore, applicant is claiming the human body as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “a distal portion which prolongs said proximal portion” in lines 5.  It is unclear how the distal portion is meant to prolong the proximal portion if they are described as being two distinct features of the device.  Instead in the interest in compact prosecution the claim will be interpreted as reciting that the distal portion extends from the proximal portions.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “secant” in claim 1 at line  is used by the claim to mean “the two directions are at an angle to each other,” while the accepted meaning is “the ratio of the hypotenuse to the shorter side adjacent to an acute angle (in a right-angled triangle); the reciprocal of a cosine; or a straight line that cuts a curve in two or more parts”  according the Merriam-Webster dictionary.  The term is indefinite because the specification does not clearly redefine the term.
Claims 2-17 are rejected as indefinite for their dependence upon an indefinite claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 at line 3 recites the broad recitation “angle comprised between 5 and 10o”, and the claim also recites at line 3 “preferably equal to 7o” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim 2 is also rejected as indefinite for the use of the term “preferably” in line 3.  It is unclear if this is meant to require this limitation or is meant as merely an example of an acceptable angle.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “secant” in claim 2 at line 2 is used by the claim to mean “an angle between the two directions,” while the accepted meaning is “the ratio of the hypotenuse to the shorter side adjacent to an acute angle (in a right-angled triangle); the reciprocal of a cosine; or a straight line that cuts a curve in two or more parts”  according the Merriam-Webster dictionary.  The term is indefinite because the specification does not clearly redefine the term.
Claim 3 recites the limitation "the same main plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 are rejected as indefinite for their dependence upon an indefinite claim.
The term “substantially” in claim 4 at line 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “secant” in claim 5 at line 2 and 3 is used by the claim to mean “an angle between the two directions, and an angle between the direction and a plane” while the accepted meaning is “the ratio of the hypotenuse to the shorter side adjacent to an acute angle (in a right-angled triangle); the reciprocal of a cosine; or a straight line that cuts a curve in two or more parts”  according the Merriam-Webster dictionary.  The term is indefinite because the specification does not clearly redefine the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “secant” in claim 7 at line 2 and 3 is used by the claim to mean “an angle between the two directions and an angle between direction and a plane,” while the accepted meaning is “the ratio of the hypotenuse to the shorter side adjacent to an acute angle (in a right-angled triangle); the reciprocal of a cosine; or a straight line that cuts a curve in two or more parts”  according the Merriam-Webster dictionary.  The term is indefinite because the specification does not clearly redefine the term.
Claim 7 recites the limitation "the same main plane" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected as indefinite for the recitation of “a third fastening orifice” in line 2, “a third fastening means” in line 3, and “a third fastening direction” in lines 3-4.  It is unclear how the distal portion can have a third orifice, fastener, and direction when claim 1 from which it depends at lines 7-14 only describes a first orifice, direction, and fastener means.  Therefore, there needs to be either a recitation of a second orifice, direction, and fastener or the orifice, direction, and fastener in claim 8 needs to be renamed.
Claim 9 is rejected as indefinite for depending upon an indefinite claim.
Claim 9 recites the limitation "the same main plane" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected as indefinite for the recitation of “a fourth fastening orifice” in line 2, “a fourth fastening means” in line 3, and “a fourth fastening direction” in lines 3-4.  It is unclear how the distal portion can have a fourth orifice, fastener, and direction when claim 1 from which it depends at lines 7-14 only describes a first orifice, direction, and fastener means.  Therefore, there needs to be either a recitation of a second and third orifice, direction, and fastener or the orifice, direction, and fastener in claim 10 needs to be renamed.
Claim 11-13 are rejected as indefinite for depending upon an indefinite claim.
Claim 11 recites the limitation "the same main plane" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected as indefinite for the recitation of “a fifth fastening orifice” in line 2, “a fifth fastening means” in line 3, and “a fifth fastening direction” in line 3.  It is unclear how the distal portion can have a fifth orifice, fastener, and direction when claim 1 from which it ultimately depends at lines 7-14 only describes a first orifice, direction, and fastener means.  Therefore, there needs to be either a recitation of the other orifices, directions, and fasteners or the orifice, direction, and fastener in claim 12 needs to be renamed.
Claim 13 is rejected as indefinite for depending upon an indefinite claim.
Claim 14 is also rejected as indefinite for the use of the term “preferably” in line 4.  It is unclear if this is meant to require a groove or fin in this limitation or is meant as merely an example of an blocking means structure.
Claim 15 is also rejected as indefinite for the use of the term “preferably” in line 4.  It is unclear if this is meant to require the instrument to be removably coupled to the distal end or it is merely meant as an example of acceptable structure within the instrument.
Claim 16 is rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyle et al (US Patent 5034013) in view of Janna et al (US Patent Pub. 20060200141A1).
Kyle discloses an arthrodesis device capable of being used as an ankle arthrodesis device (intramedullary nail; Fig. 9-13).  Specifically in regards to claim 1, Kyle discloses a nail (100, shown in Fig 7-12) intended to be implanted in a tibia (j), a talus (L) and a calcaneus (Ca) of a patient, said nail (100) comprising: a proximal portion (13,12) which generally extends according to a first longitudinal direction of extension (axis through 12,13 shown as dashed line in Fig. 11), and a distal portion (111) which prolongs said proximal portion (12,13) and generally extends according to a second longitudinal direction of extension (axis through center of 111) secant to said first longitudinal direction of extension (axis through 12,13 shown as dashed line in Fig. 11) (Fig. 9 and 11; and Col. 4 lines 46-67).  Kyle also discloses said distal portion (111) being provided with a first fastening orifice (126, Fig. 10) which is oblong according to said second longitudinal direction of extension (direction through center of 111) (Fig. 10 and 12; and Col. 5lines 7-22).  Kyle also disclsoses wherein said nail (100) being designed and configured so that, when said nail (100) is implanted with said distal portion (111) directed rearwards of the ankle of the patient, said first fastening orifice (126) is arranged so as to receive and guide said first fastening means according to a first fastening direction (direction through 126,122, shown in Fig. 12) which extends through said talus (La) and calcaneus (Ca) so as to fasten said nail (100) to said talus (Ta) and to said calcaneus (C) (This limitation is being interpreted as a recitation of the intended use of the claimed invention.  The intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the device of Kyle shown in Fig. 9 and 11 when compared to applicant’s device shown in Fig. 1-3 does not appear structurally different thereby making the Kyle device fully capable of being used in the ankle.) (Fig. 9 and 11). However, Kyle is silent as to the first fastening means being a compression screw.
Janna discloses an ankle arthrodesis device (hindfoot nail).  Specifically in regards to claim 1, Janna discloses a nail (112) intended to be implanted in a tibia, a talus (14) and a calcaneus (12) of a patient (see fig. 3a), said nail (112) comprising: a proximal portion (116) which generally extends according to a first longitudinal direction of extension (124), and a distal portion (114) which prolongs said proximal portion (112) (Fig. 36a-5; and Page 2 Para. [0027]-[0028] and Page 3 Para. [0043]).  Kyle also discloses said distal portion (114) being provided with a first fastening orifice (130) which is oblong according to said longitudinal direction of extension (124), said device (111) comprising a first compressive fastening means (compression screw), such as a compressive screw, said nail (112) being designed and configured so that, when said nail (112) is implanted, said first fastening orifice (130) is arranged so as to receive and guide said first fastening means according to a first fastening direction (direction through 130) which extends through said talus (14) and calcaneus (12) so as to fasten said nail (112) to said talus (14) and to said calcaneus (12) (Janna recites wherein the hole 130 can be used with a compression screw that is meant to target the talus.) (Fig. 3a-3 and 5; and Page 2 Para. [0023]; Page 3 Para. [0038]-[0039], and Page 4 Para. [0048]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kyle to include compression screws as taught in Janna in order to allow for the device to slide when pressure is applied or removed so that the bone fragments are allowed to slide and bear on each other for better healing and fusion of the site (Page 3 Para. [0039]).
In regards to claim 3, wherein said first (124) and second (axis through 111) directions of extension are inscribed within the same main plane (As can be seen in Fig. 11, the first direction is shown as a dashed line that passes through 12,13 while the second direction can be stated to be a line that passes through 111 and both would be on the same plane as shown Fig. 1 below.) (Fig. 11 and Fig. 1 below).


    PNG
    media_image1.png
    713
    463
    media_image1.png
    Greyscale

Figure 1: Kyle demonstrating the first and second directions on the same plane.

In regards to claim 4, Kyle discloses a device capable of wherein said nail (100) is configured and dimensioned so that, when said nail (100) is implanted, said main plane (P) is substantially parallel to the sagittal plane of the patient (This limitation is being interpreted as a recitation of the intended use of the claimed invention.  The intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the device of Kyle shown in Fig. 9 and 11 when compared to applicant’s device shown in Fig. 1-3 does not appear structurally different thereby making the Kyle device fully capable of being used in the ankle.) (Fig. 9 and 11).
In regards to claim 6, Kyle discloses wherein said distal portion (111) is provided with a second fastening orifice (lower 121), which is configured so as to receive and guide a second fastening means (screw) according to a second fastening direction (direction through 121) in order to fasten said nail (100) only to said calcaneus (Ca) (This limitation is being interpreted as a recitation of the intended use of the claimed invention.  The intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the device of Kyle shown in Fig. 9 and 11 when compared to applicant’s device shown in Fig. 1-3 does not appear structurally different thereby making the Kyle device fully capable of being used in the ankle wherein the nail 112 of Kyle could be placed such that a screw placed through the orifice 121 would only pass through the Calcaneus.) (Fig. 11, and Col. 5 lines 7-22).
In regards to claim 8, Kyle discloses wherein the distal portion (111) comprises a third fastening orifice (top 121 which intersect the first direction) which is configured to receive and guide a third fastening means (screw) according to a third fastening direction (direction through top 121 hole) in order to fasten the nail (100) only to said talus (This limitation is being interpreted as a recitation of the intended use of the claimed invention.  The intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the device of Kyle shown in Fig. 9 and 11 when compared to applicant’s device shown in Fig. 1-3 does not appear structurally different thereby making the Kyle device fully capable of being used in the ankle wherein the nail 112 of Kyle could be placed such that a screw placed through the top orifice 121 would only pass through the talus.) (Fig. 11, and Col. 5 lines 7-22).
In regards to claim 9, Kyle discloses wherein said third fastening direction (direction through top 121) is orthogonal to said main plane (As can be seen in Fig. 1 above and fig. 11, the top hole 121 is orthogonal to the dashed line of the first direction which is on the main plane, see Fig. 1 above.) (Fig. 11 and Fig. 1 above).
In regards to claim 10, Kyle discloses wherein said proximal portion (12 and 13) is provided with a fourth fastening orifice (15), which is configured so as to receive and guide a fourth fastening means (screw) according to a fourth fastening direction (direction through 15) in order to fasten said nail (100) to said tibia (Fig. 11; and Col. 4 lines 55-66).
In regards to claim 11, Kyle discloses wherein said fourth fastening direction (direction through 15) is orthogonal to said main plane (P) (As can be seen in Fig. 11, the axis through hole 15 is orthogonal to the dashed line of the first direction which is on the main plane, see Fig. 1 above) (Fig. 11).
In regards to claim 12, Kyle discloses wherein said proximal portion (12 and 13) is provided with a fifth fastening orifice (15), which is configured so as to receive and guide a fifth fastening means (screw) according to a fifth fastening direction (axis through 15) which is preferably parallel to said fourth fastening direction (axis through 15), in order to fasten said nail (100) to said tibia (As can be seen in Fig. 11, the axis through both holes 15 are orthogonal to the dashed line of the first direction which is on the main plane, see Fig. 1 above, and are parallel to one another) (Fig. 11).
In regards to claim 14, Kyle discloses wherein said proximal portion (12 and 13) has a cylindrical general shape and is provided with a means for blocking the rotation of the nail (100) about said first direction of extension (axis through 12,13 shown as dashed line in Fig. 11), said blocking means preferably comprising at least one longitudinal groove (20,17,19,18) (Fig. 7, 9, and 11; and Col. 4 line 67 to Col. 5 line 6).

Claim 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyle in view of Janna as applied to claim 1 above, and further in view of Frigg (US Patent 5035697).
Kyle in view of Janna discloses an arthrodesis device having a proximal portion extending along a first direction, a distal portion extending along a second direction and having a first orifice to accept a first fastener.  However, the combination is silent as to the angle between the two directions when they intersect.
Frigg discloses an arthrodesis device (orthopedic medullary nail).  Specifically, Frigg discloses a nail intended to be implanted in a tibia of a patient, said nail comprising: a proximal portion (4) which generally extends according to a first longitudinal direction of extension (6), and a distal portion (3) which extends according to a second longitudinal direction (5) (Fig. 1; and Col. 2 lines 27-37).  In regards to claim 2, Frigg discloses wherein said first (6) and second (5) directions of extension  are second according to a first angle (A) comprised between 5 and 10o, preferably 7 o (Frigg discloses that the longitudinal axes 5 and 6 of the two end segments 3 and 4 form an angle A of from 5.degree. to 13.degree., preferably 7.degree. to 11.degree in the sagittal plane.) (Fig. 1; and Col. 2 lines 27-37).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the angle created between the direction of the proximal and distal portions (12,13,111) of Kyle be between 5-10 degrees as taught in Frigg in order to have a nail that is its shaped to optimally adapt to the anatomy of the tibial medulla (Col. 1 line 66 to Col. 2 line 3).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyle in view of Janna as applied to claim 1 above, and further in view of Prien (US Patent Pub. 20060064096A1).
Kyle in view of Janna discloses an arthrodesis device having a proximal portion extending along a first direction, a distal portion extending along a second direction and having a first orifice to accept a first fastener.  However, the combination is silent as to the one of the fourth or fifth fastening orifices being oblong in shape.
Prien discloses an arthrodesis device (intermedullary locking nail).  Specifically, Prien discloses a nail (10) intended to be implanted in a tibia of a patient, said nail (10) comprising: a proximal portion which generally extends according to a first longitudinal direction of extension, and a distal portion (Fig. 1-10; and Page 1 Para. [0002], Page 2 Para. [0024]-[0025]).  In regards to claim 13, Prien discloses wherein one amongst the fourth and fifth fastening orifices (12,30) has an oblong shape according to the first direction of extension (As can be seen in Fig. 1-10, the hole 12 is elongated in the longitudinal axis direction.) (Fig. 1-10; and Page 2 Para. [0024]-[0030]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying either the fourth of fifth orifices (15) of Kyle to be an oblong shape as taught in Prien in order for the bone screw to be able to move with the bone fragment a certain distance relative to the nail and prevent dynamic locking (Page 1 Para. [0004]).

Claim 15-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyle in view of Janna as applied to claim 1 above, and further in view of Perineau et al (US Patent Pub. 20120109217A1).
Kyle in view of Janna discloses an arthrodesis device having a proximal portion extending along a first direction, a distal portion extending along a second direction and having a first orifice to accept a first fastener.  However, the combination is silent as to insertion instrument having a means to compress the joint.
Perineau discloses an ankle arthrodesis device (anterior-to-posterior talus-calcaneus screw insertion for ankle arthrodesis nail).  Specifically, Perineau discloses a nail (110) intended to be implanted in a tibia (108), a talus (106), and a calcaneus (104) of a patient, said nail (110) comprising: a proximal portion (portion with 128,130) which generally extends according to a first longitudinal direction of extension, and a distal portion (portion of 110 with 202, Fig. 2) (Fig. 1-3; and Page 2 Para. [0024]-[0030]).  In regards to claim 15, Perineau discloses an instrument (101) for setting said nail (110) in place within said joint of said ankle of the patient through a plantar approach, said instrument (101) being preferably designed so as to be removably coupled to a distal end (end with 202) of said nail (110) (Perineau discloses wherein tibial jig 101 is coupled to the nail 110 via connector 102, nail 110 has a slot 202 that interfaces with a stem 204 of the connector 102 to lock the nail onto the jig.) (Fig. 1-3; and Page 2 Para. [0024]-[0030]).  In regards to claim 16, Perineau discloses wherein said instrument (101) for setting said nail (110) in place comprises a means (250) for compression the joint of the ankle of the patient (Perineau discloses a flange 250 on the nail connector 102 permits compression applied to the plantar surface of the calcaneus 104 to compress the calcaneus 104 and talus 106 against the tibia 108.) (Fig. 1-3; and Page 2 Para. [0029]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by adding a insertion instrument with a compression means to the system of Kyle as taught in Perineau in order to allow for a device to facilitates anterior-to-posterior insertion of screws through the talus, arthrodesis nail, and calcaneus, or through the calcaneus and the tibia (Page 1 Para. [0004]).


Claim 1 and 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (US Patent Pub. 20110282397A1) in view of Janna.
Richter discloses an ankle arthrodesis device (ankle fusion device, instrumentation and methods).  Specifically in regards to claim 1, Richter discloses a nail (18) intended to be implanted in a tibia (16), a talus (14) and a calcaneus (12) of a patient, said nail (18) comprising: a proximal portion (18a and portion of 18 having 222c,d) which generally extends according to a first longitudinal direction of extension (A1), and a distal portion (18c) which prolongs said proximal portion (18a and portion of 18 having 222c,d) and generally extends according to a second longitudinal direction (A2) of extension secant to said first longitudinal direction of extension (A1) (Fig. 2a-2b and 1; and Page 3 Para. [0052]-[0054]).  Richter also discloses said distal portion (18c) being provided with a first fastening orifice (222a) which is oblong according to said second longitudinal direction (A2) of extension (Fig. 1 and 2B).  Kyle also discloses wherein said nail (18) being designed and configured so that, when said nail (18) is implanted with said distal portion (18c) directed rearwards of the ankle of the patient (see Fig.1b), said first fastening orifice (222a) is arranged so as to receive and guide said first fastening means (20a) according to a first fastening direction (direction through 222a) which extends through said talus (14) and calcaneus (12) so as to fasten said nail (18) to said talus (14) and to said calcaneus (12) (Fig. 1a-2b; and Page 4 Para. [0064]-Page 5 Para. [0065],[0068]). However, Richter is silent as to the first fastening means being a compression screw.
Janna discloses an ankle arthrodesis device (hindfoot nail).  Specifically in regards to claim 1, Janna discloses a nail (112) intended to be implanted in a tibia, a talus (14) and a calcaneus (12) of a patient (see fig. 3a), said nail (112) comprising: a proximal portion (116) which generally extends according to a first longitudinal direction of extension (124), and a distal portion (114) which prolongs said proximal portion (112) (Fig. 36a-5; and Page 2 Para. [0027]-[0028] and Page 3 Para. [0043]).  Kyle also discloses said distal portion (114) being provided with a first fastening orifice (130) which is oblong according to said longitudinal direction of extension (124), said device (111) comprising a first compressive fastening means (compression screw), such as a compressive screw, said nail (112) being designed and configured so that, when said nail (112) is implanted, said first fastening orifice (130) is arranged so as to receive and guide said first fastening means according to a first fastening direction (direction through 130) which extends through said talus (14) and calcaneus (12) so as to fasten said nail (112) to said talus (14) and to said calcaneus (12) (Janna recites wherein the hole 130 can be used with a compression screw that is meant to target the talus.) (Fig. 3a-3 and 5; and Page 2 Para. [0023]; Page 3 Para. [0038]-[0039], and Page 4 Para. [0048]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Richter to include compression screws as taught in Janna in order to allow for the device to slide when pressure is applied or removed so that the bone fragments are allowed to slide and bear on each other for better healing and fusion of the site (Page 3 Para. [0039]).
In regards to claim 17, Richter in view of Janna disclose an n arthrodesis device according to claim 1 as recited as above.  Richter further discloses wherein at least one step during which said nail (18) is set in place within the joint of the ankle of the patient, wherein during said step of setting the nail (18) in place, said nail (18) is implanted in the joint of the ankle so that said distal portion (18c) of the nail (18) is directed rearwards of the ankle of the patient (see Fig. 1b), and a step during which the nail (18) is simultaneously fastened to the talus (14) and to the calcaneus (12) via said fastening orifice (222a) and using said first fastening means (20a) received and guided within said first fastening orifice (222a) (Fig. 1a-2b, 16-18, and 23a-23d; and Page 4 Para. [0064]-Page 5 Para. [0065],[0068]; Page 9 Para. [0101]).

Allowable Subject Matter
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. 20030069581A1 to Stinson et al was considered in regards to the claims since it discloses an intramedullary nail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775